Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The reply filed on June 14th, 2022 has been received and entered.
Claims 1, 3, 6, 11, and 13 have been amended.
Claims 1-15 now remain pending and are allowed with examiner’s amendment presented herein.

Response to Arguments
Applicant’s arguments (See Remarks page 9-10) filed on June 14th, 2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejections of claims 1-15 have been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14th, 2022 was filed after the mailing date of the Non-Final rejection on March 15th, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Kathy Wojtalewicz (Registration Number 64,206) on June 29th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please amend claims 1, 6, and 11 as follows:
Claim 1. (CURRENTLY AMENDED) A software patch difference device comprising:
a memory storing instructions; and
a processor connected the memory, the processor to execute the instructions, the instructions control the processor to:
receive current software version indicators of software installed at monitored devices;
generate, using a cryptographic function, respective identifiers of the current software version indicators for the monitored devices;
retrieve, from a storage device, respective previous identifiers of previous software version indicators of the software installed at the monitored devices, the respective previous identifiers generated using the cryptographic function; 
compare, for the current software version indicators, a respective identifier with a respective previous identifier; and, when a difference is determined therebetween for a given monitored device:
replace, at the storage device, respective previous software version indicators for the given monitored device with respective current software version indicators; and
transmit, to a software patch analytics device, a respective software change indicator of the given monitored device, to trigger the software patch analytics device to generate a report indicating statistics for respective software versions installed at the monitored devices, 
wherein the statistics comprise one or more of:
a first list of the monitored devices that are missing given software patches, for at least a given time period;
a second list of the monitored devices that are missing the given software patches, for at least the given time period, the second list sorted by numbers of the missing given software patches at the monitored devices;
a third list of the software installed at the monitored devices sorted by numbers of the monitored devices that are missing software patches; and
a fourth list of the software installed at the monitored devices sorted by numbers of days that the monitored devices are missing the software patches.

Claim 6. (CURRENTLY AMENDED) A non-transitory machine-readable storage medium encoded with instructions executable by a processor of a software patch difference device, the non-transitory machine-readable storage medium comprising the instructions that control the processor to: 
receive current software version indicators of software installed at monitored devices;
generate, using a cryptographic function, respective identifiers of the current software version indicators for the monitored devices;
retrieve, from a storage device, respective previous identifiers of previous software version indicators of the software installed at the monitored devices, the respective previous identifiers generated using the cryptographic function; 
compare, for the current software version indicators, a respective identifier with a respective previous identifier; and, when a difference is determined therebetween for a given monitored device:
replace, at the storage device, respective previous software version indicators for the given monitored device with respective current software version indicators; and
transmit, to the software patch analytics device, a respective software change indicator of the given monitored device, to trigger the software patch analytics device to generate a report indicating statistics for respective software versions installed at the monitored devices, the respective software change indicator including current software version identifiers of the software installed at the given monitored device, 
wherein the statistics comprise one or more of:
a first list of the monitored devices that are missing given software patches, for at least a given time period;
a second list of the monitored devices that are missing the given software patches, for at least the given time period, the second list sorted by numbers of the missing given software patches at the monitored devices;
a third list of the software installed at the monitored devices sorted by numbers of the monitored devices that are missing software patches; and
a fourth list of the software installed at the monitored devices sorted by numbers of days that the monitored devices are missing the software patches.

Claim 11. (CURRENTLY AMENDED) A software patch difference device comprising:
a memory storing instructions; and
a processor connected the memory, the processor to execute the instructions, the instructions control the processor to:
receive, from a software patch analytics device, current software version indicators of software installed at monitored devices;
generate, using a cryptographic function, respective identifiers of the current software version indicators for the monitored devices;
retrieve, from a storage device, respective previous identifiers of previous software version indicators of the software installed at the monitored devices, the respective previous identifiers generated using the cryptographic function; 
compare, for the current software version indicators, a respective identifier with a respective previous identifier; and, when a difference is determined therebetween for a subset of the monitored devices:
replace, at the storage device, respective previous software version indicators for the subset of the monitored devices with respective current software version indicators; and
transmit, to a software patch analytics device, respective software change indicators of the subset of the monitored devices, to trigger the software patch analytics device to generate a report indicating statistics for respective software versions installed at the monitored devices, wherein no information is transmitted for the monitored devices that are outside of the subset, 
wherein the statistics comprise one or more of:
a first list of the monitored devices that are missing given software patches, for at least a given time period;
a second list of the monitored devices that are missing the given software patches, for at least the given time period, the second list sorted by numbers of the missing given software patches at the monitored devices;
a third list of the software installed at the monitored devices sorted by numbers of the monitored devices that are missing software patches; and
a fourth list of the software installed at the monitored devices sorted by numbers of days that the monitored devices are missing the software patches.

--End--

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Vidal et al. (US Publication No. 2011/0131565), discloses utilizing the version identifier, which represents the software packages installed on a computing system, to manage a network of computing systems by comparing the version identifiers of the computing system to verify that the computing system have the same software packages installed. Moreover, Martin Boldt et al. (Software Vulnerability Assessment Version Extraction and Verification, IEEE, 2007), another prior art of record, discloses a prototype tool called VappScan that could identify possible software vulnerabilities by extracting version information from executable files on a computer. The VappScan tool was designed to be used in conjunction to a manual investigation of executable files. However, Vidal et al. and Boldt et al., singularly or in combination, fail to teach or fairly suggest “retrieve, from a storage device, respective previous identifiers of previous software version indicators of the software installed at the monitored devices, the respective previous identifiers generated using the cryptographic function; compare, for the current software version indicators, a respective identifier with a respective previous identifier; and, when a difference is determined therebetween for a given monitored device: replace, at the storage device, respective previous software version indicators for the given monitored device with respective current software version indicators; and transmit, to a software patch analytics device, a respective software change indicator of the given monitored device, to trigger the software patch analytics device to generate a report indicating statistics for respective software versions installed at the monitored devices, wherein the statistics comprise one or more of: a first list of the monitored devices that are missing given software patches, for at least a given time period; a second list of the monitored devices that are missing the given software patches, for at least the given time period, the second list sorted by numbers of the missing given software patches at the monitored devices; a third list of the software installed at the monitored devices sorted by numbers of the monitored devices that are missing software patches; and a fourth list of the software installed at the monitored devices sorted by numbers of days that the monitored devices are missing the software patches.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claims 1, 6 and 11, thus all pending claims are allowed over prior arts of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        June 30th, 2022